DLD-085                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-2757
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                    JEREMY NOYES,
                                                 Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                        (W.D. Pa. Criminal No. 1:08-cr-00055)
                      District Judge: Honorable David S. Cercone
                      ____________________________________

                    Submitted for Possible Summary Action Pursuant
                       to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 15, 2015

             Before: FISHER, SHWARTZ and SLOVITER, Circuit Judges

                             (Opinion filed: January 21, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Jeremy Noyes, a federal prisoner proceeding pro se, appeals from orders

dismissing two post-judgment motions. We will affirm.

       In 2011, Noyes was convicted of the transportation, receipt, and possession of

material depicting the sexual exploitation of a minor and the transportation of obscene

material and was sentenced to 45 years in prison. We affirmed the conviction and

sentence in 2012. See United States v. Noyes, 501 F. App’x 168 (3d Cir. 2012), cert.

denied, 133 S. Ct. 1654 (2013). In March 2012, while his direct appeal was pending,

Noyes filed a motion to correct the record, seeking to have the District Court change

certain factual aspects of its memorandum opinion concerning the denial of a pre-trial

motion to suppress evidence. About two years later, in February 2014, Noyes filed a

motion for an order to show cause why the “chambers file” of the judge who presided

over his trial should not be turned over to him so that he could prepare a motion to vacate

sentence pursuant to 28 U.S.C. § 2255. In April 2014, the District Court summarily

denied both motions. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 to review a District Court’s

post-judgment orders. See Isidor Paiewonsky Assoc., Inc. v. Sharp Properties, Inc., 998
F.2d 145, 150 (3d Cir. 1993); Plymouth Mut. Life Ins. Co. v. Illinois Mid-Continent Life

Ins. Co., 378 F.2d 389, 391 (3d Cir. 1967). We may summarily dispose of an appeal

when it clearly appears that no substantial question is presented, see 3d Cir. L.A.R. 27.4;

I.O.P. 10.6, and we may affirm on any ground supported by the record. See Tourscher v.

McCullough, 184 F.3d 236, 240 (3d Cir. 1999).
                                             2
       In his first motion, Noyes asked the District Court to change its opinion “to reflect

the correct factual circumstances.” Specifically, Noyes objected to the “implication” that

a thumb drive contained pornography and to the use of certain names and e-mail

addresses “as if they were real, identifiable persons.” His stated reason for seeking the

changes was that his direct appeal was pending before this Court. However, Noyes

presented no support for his view of the facts or his notion that the District Court

somehow made a clerical error in its descriptions.1 Furthermore, his appeal, which

focused on sentencing and waiver of counsel issues, did not involve the challenged

“facts” from the opinion denying his motion to suppress evidence. See Noyes, 501 F.

App’x at 169-73. Under these circumstances, the District Court correctly denied the

motion.

       In his second motion, Noyes sought to have the “chambers file” of the District

Judge turned over to him so that he could “investigat[e] certain discrepancies” and

complete his motion to vacate sentence pursuant to 28 U.S.C. § 2255. He provided

nothing further in support of his request. It appears that the motion is best construed as a


1
  Under Rule 36 of the Federal Rules of Criminal Procedure, a court may correct a
“clerical error” in any part of the record. This has been narrowly interpreted to be an
error that is “mechanical in nature,” and of the type that “a clerk or amanuensis might
commit.” United States v. Penson, 526 F.3d 331, 335 (6th Cir. 2008) (citation omitted).
Noyes essentially alleged that the District Court was mistaken about the facts, which does
not fall within the narrow scope of “clerical error” that the court had the authority to
correct under Rule 36. Furthermore, there does not appear to be any basis for Noyes’
allegations. The memorandum opinion does not state that pornography was found on the
thumb drive and the references to certain names appear in verbatim quotes from
affidavits of probable cause.
                                              3
discovery request, even though such requests are not directed to judges.2 Under Rule 6 of

the Rules Governing § 2255 Proceedings for the United States District Courts, discovery

may be authorized for “good cause,” and “[a] party requesting discovery must provide

reasons for the request.” Noyes made no specific allegations that would have enabled the

court to determine whether the requested file was even relevant to the claims he sought to

raise in his § 2255 motion. Instead, it appears that he sought to go on a fishing expedition

for evidence, which does not constitute good cause for granting a discovery request. See

Deputy v. Taylor, 19 F.3d 1485, 1493 (3d Cir. 1994). The District Court therefore did

not err by denying his motion.

       In his notice of appeal, Noyes contends that the District Court erred by denying his

motions without offering a rationale and that this, and other alleged acts, were done to

cover up misconduct by the trial judge. This extreme allegation is wholly devoid of

support. Noyes’ motions were similarly baseless. Under the circumstances of this case,

we perceive no error in the summary denial of them. For the foregoing reasons, we will

summarily affirm the orders of the District Court. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




2
 We further note that the nature and extent of Noyes’ request is unclear, given that he
seeks a “chambers file.” The records of criminal proceedings are kept by the Clerk’s
Office. See Fed. R. Crim. P. 55.
                                             4